Citation Nr: 0736594	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  04-09 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability with arthritis.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from August 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of July 2003.  The appeal was previously remanded in July 
2007.  However, for reasons discussed below, it is again 
necessary to REMAND the appeal to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The veteran seeks service connection for bilateral knee 
disabilities which he states were incurred during combat 
conditions.  The veteran's DD Form 214 shows that he served 
in Vietnam from January 1969 to January 1970, and that he was 
awarded the Combat Infantryman Badge (CIB) and the Purple 
Heart Medal.  Service medical records show that he sustained 
a shell fragment wound in August 1969.  These factors 
conclusively establish that that the veteran engaged in 
combat, and, accordingly, the provisions 38 U.S.C.A. 
§ 1154(b) are for application.  

In the case of any veteran who engaged in combat with the 
enemy in active service, there is a relaxed standard of proof 
for combat-related claims.  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2007).  Specifically, if a 
combat veteran presents satisfactory lay or other evidence of 
service incurrence or aggravation of a disease or injury, 
which is consistent with the circumstances or hardships of 
his service, then an evidentiary presumption of service 
connection arises and the burden shifts to the government to 
disprove service incurrence or aggravation by clear and 
convincing evidence.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
However, this reduced evidentiary burden relates only to the 
issue of service incurrence, and not to whether the veteran 
has a current disability or whether a current disability is 
linked to the incident in service; those two questions 
require medical evidence.  See Huston v. Principi, 18 Vet. 
App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 
(1999).  

When he initially filed his claim for service connection, the 
veteran claimed that his bilateral knee conditions were due 
to staph infections in the knees that had occurred in 
service, and he obtained an opinion from R. Ganzhorn, M.D., 
dated in January 2003, stating that the veteran's bilateral 
knee problems could easily be due to damage caused by a staph 
infection.  Conversely, a May 2004 VA examination report 
essentially reflects the opinion that the veteran's knee 
disabilities are not related to staph infections in service.  
It was pointed out that there was no evidence of staph 
infections in the veteran's service medical records. 

In July 2004, another opinion from Dr. Ganzhorn was received.  
This time, he stated that he had obtained a more detailed 
history from the veteran of multiple injuries sustained in 
the course of violent combat.  Dr. Ganzhorn noted a history 
of multiple leaps out of a helicopter from 10 to 15 feet to 
the ground, the veteran's having been thrown violently in the 
air at least 4 to 5 times when landmines exploded near him, 
and having fallen into a pit spiked with "pungee" sticks.  
The doctor concluded that all of the various activities of a 
trained combat soldier, especially being a point man, leaping 
from helicopters, being injured, falling into pungee pits, 
being involved in multiple land mine explosions, and 
undergoing the rigors of combat in a jungle environment, were 
all definitely excellent reasons why he now had degenerative 
arthritis.  He concluded that the multiple knee injuries had 
directly caused degenerative arthritis in the knees.  

While there is a relaxed standard of proof regarding the 
existence of combat injuries, credibility remains a factor.  
Specifically, the Board must assess whether the evidence of 
service incurrence is satisfactory, and consistent with the 
circumstances or hardships of his service.  The Board finds 
that many of the veteran's accounts, as reported in Dr. 
Granzhorn's July 2004 opinion, are somewhat questionable 
given that none were previously mentioned by the veteran.  
This is unfortunate because it renders Dr. Ganzhorn's July 
2004 opinion, based on these events, essentially negligible.  
See Kowalski v. Nicholson, 19 Vet. App. 171 (2005)  (The 
Board is not required to accept an opinion based on 
inaccurate medical history.)  

It is noted that none of the VA compensation examinations on 
file speak to whether the veteran's current knee disabilities 
are directly related to the rigors of his combat service.  
Under these circumstances, a VA examination as to nexus must 
be provided, with the opinion based on satisfactory history.  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
Dalton v. Nicholson, 21 Vet.App. 23 (2007).  Moreover, due to 
the complexity of the issue, the examination should be 
conducted by a physician (i.e., M.D.)

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination by a physician (M.D.), 
preferably with an expertise in 
orthopedics, to determine whether he has a 
chronic right and/or left knee disability 
consistent with his circumstances of 
combat service.  The entire claims folder 
and a copy of this REMAND must be made 
available to the examiner prior to the 
examination.  The claims file, including 
the operative reports dated in April 1997 
and October 1997, should be reviewed as 
well.  A history should be obtained from 
the veteran, i.e., the history of a trick 
knee noted at separation; the history 
reported in April 2003 of swollen, painful 
knees shortly after his arrival in 
Vietnam; and the circumstances of service 
as a combat infantryman in Vietnam 
traveling on foot through swampy or rugged 
terrain.    

In concluding whether or not either knee 
disability is related to combat service, 
it would be helpful if the physician would 
use the following language in his or her 
opinion, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50% likelihood).  The term "at least 
as likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The complete rationale for all 
opinions expressed should be provided.  

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review this matter.  The RO 
must consider all applicable laws and 
regulations, including 38 U.S.C.A. §  
1154(b).  If the benefit sought remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the 


United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



